DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 6, 11, 18, and 23 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2009/0283682 A1 (hereunder Star-Lack, cited in the IDS).
With respect to independent claim 1, Star-Lack teaches in Fig. 1 radiation detection system for a radiotherapy device comprising:
a plurality of detectors 22, 24; see paragraph [0059] moveable to position each detector in turn in an imaging position to detect radiation.
With respect to dependent claim 2, Star-Lack teaches wherein a carousel houses 12  the plurality of detectors and the carousel is rotatable about an axis to position each detector in turn in the imaging position.
With respect to dependent claim 3, In Fig. 1 Star-Lack teaches wherein when the carousel is rotated about the axis a first detector is moved out of the imaging position and a second detector is moved into the imaging position.
With respect to dependent claim 6, Star-Lack teaches in Fig. 1 wherein the plurality of detectors are positioned in a bank, wherein the bank is configured to position one of the detectors into the imaging position in turn.
With respect to dependent claim 11, in paragraph [0059] Star-Lack teaches wherein the radiation detection system is configured to, upon receipt of a command, move a first detector out the imaging position and move a second detector into the imaging position.
With respect to dependent claim 18, Star-Lack teaches in combination with  an imager, the combination comprising:
a scintillator as disclosed in paragraph [0035] configured to convert photons of a first wavelength to photons of a second, longer wavelength; and
wherein the plurality of detectors in turn are in an imagining position to directly image the scintillator as disclosed in paragraph [0059].
With respect to independent claim 23, in Fig 1 Star-Lack teaches a method of operating a radiation detection system comprising a plurality of detectors, the method comprising:
imaging radiation using a first detector in an imaging position;
receiving a command;
upon receipt of the command, moving the first detector out of the imaging position and moving a second detector of the plurality of detectors into the imaging position as disclosed in paragraph [0059].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4 – 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Star-Lack.
The teaching of Star-Lack has been discussed above.
With respect to dependent claim 4, Star-Lack is silent with wherein the plurality of detectors are positioned on a moveable belt or chain. However, Star-Lack teaches a gantry having the plurality of detectors in Fig. 1. In view of this, it would have been obvious at the time of the claimed invention was filed to modify the teaching of Star-Lack so as to have the limitation of “wherein the plurality of detectors are positioned on a moveable belt or chain” in order to have the plurality of detectors as an engineering design choice in order to mount detectors. This rejection is in consistent with the Supreme Court Decision of the KSR International Co. v. Teleflex, Inc. case: “obvious to try" – choosing from a finite number of predictable solution.
With respect to dependent claim 5, as discussed above, Star-Lack teaches a gantry, and therefore, the limitation of “wherein when the chain or belt is moved a first detector is moved out of the imaging position and a second detector is moved into the imaging position” is obvious in order to move desired detectors in a desired imaging position.
Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Star-Lack and further in view of US 2015/0316661 A1 (hereunder Fujiyoshi).

With respect to dependent claim 15, Star-Lack is silent with wherein each detector further comprises a radiation measurement device, configured to monitor the dose of radiation received by each detector.
In paragraph [0060] Fujiyoshi teaches at least one pixel contributes to the realization of radiation dose control. In view of this, it would have been obvious at the time of the claimed invention was filed to modify the teaching of Star-Lack so as to have the limitation of “with wherein each detector further comprises a radiation measurement device, configured to monitor the dose of radiation received by each detector” in order to measure dose of incoming radiation by a known method. This rejection is in consistent with the Supreme Court Decision of the KSR International Co. v. Teleflex, Inc. case: applying a known technique to a known device (method or product) ready for improvement to yield predictable results.
Claims 19, 22, and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Star-Lack and further in view of US 2018/0078784 A1 (hereunder Schnarr).
The teaching of Star-Lack has been discussed above.
With respect to dependent claim 19, Star-Lack is silent with in combination with a radiotherapy device, the combination comprising:
a source of radiation;
wherein the plurality of detectors are moveable to position each detector in turn in an imaging position to directly image the source of radiation.
In paragraph [0024] and in Fig. 2 Schnarr teaches a source of radiation 26 which is associated with a radiotherapy device. In view of this, it would have been obvious at KSR International Co. v. Teleflex, Inc. case: applying a known technique to a known device (method or product) ready for improvement to yield predictable results.
With respect to dependent claim 22, in Fig. 2 Schnarr teaches wherein the detector is configured to image a patient during a radiotherapy procedure.
With respect to dependent claim 24, Schnarr teaches the computer readable medium as disclosed in paragraph [0022] comprising computer executable instructions which, when executed by a processor, cause the processor to perform the method of claim 23.

Claims 20 – 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Star-Lack and further in view of US 2018/0345042 A1 (hereunder Voronenko).
The teaching of Star-Lack has been discussed above.
With respect to dependent claim 20, Star-Lack is silent with in combination with: a multi-leaf collimator wherein the plurality of detectors in turn are in an imaging position to image the position of the leaves of multi-leaf collimator.
In paragraph [0123] Voronenko teaches a multi-leaf collimator. In view of this, it would have been obvious at the time of the claimed invention was filed to modify the teaching of Star-Lack in order to have a desired collimator in a desired imaging system. This rejection is in consistent with the Supreme Court Decision of the KSR International Co. v. Teleflex, Inc. case: applying a known technique to a known device (method or product) ready for improvement to yield predictable results.
With respect to dependent claim 21, the limitation of “wherein when in the imaging position the detector images light fluoresced or reflected from a marker on a leaf of the multi-leaf collimator” is within the ordinary skilled art.
Allowable Subject Matter
Claims 7 – 8, 12 – 14, and 16 – 27 are  objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
With respect to dependent claim 7, the prior art of record fails to teach or reasonably suggest:
wherein the bank further comprises an actuation mechanism, wherein the actuation mechanism pushes forward one of the detectors into the imaging position in turn.
With respect to dependent claim 8, because of its dependency on claim 7.
With respect to dependent claim 9, the prior art of record fails to teach or reasonably suggest:
a shield configured to block the source from reaching detectors which are not in the imaging position.
With respect to dependent claim 10, because of its dependency on claim 10.
With respect to dependent claim 12, the prior art of record fails to teach or reasonably suggest:
wherein the command is triggered by a specified time interval.
With respect to dependent claim 13, the prior art of record fails to teach or reasonably suggest:
wherein the command is triggered by the first detector having received a specified amount of radiation.
With respect to dependent claim 14, the prior art of record fails to teach or reasonably suggest:
wherein the radiotherapy device produces an image and the command is triggered by a deterioration in the quality of the image.
With respect to dependent claim 16, the prior art of record fails to teach or reasonably suggest:
 wherein the radiation detection system is configured to allow the removal or replacement of the detectors.
With respect to dependent claim 17, the prior art of record fails to teach or reasonably suggest:
a servicing position, wherein a detector is locatable in the servicing position and the servicing position is configured to allow the removal or replacement of the detector.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIHO KIM whose telephone number is (571)270-1628.  The examiner can normally be reached on M-F: 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on (571)272-2273.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 


KIHO KIM
Primary Examiner
Art Unit 2884



/Kiho Kim/Primary Examiner, Art Unit 2884                                                                                                                                                                                                        
	8/18/21